DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 03/29/2021.
 Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10, 642,537 to overcome double patenting rejection.
      Claims 1-20 are pending for examination.
	The Terminal disclaimer filed on 03/29/2021 has been reviewed and accepted.
	The terminal disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.


         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a second word line connected to a gate of the second memory cell; a second bit line connected to one end of the second memory cell; an input output circuit configured to receive: a) a first command for the first plane to execute a first operation, the first operation including a first process, and b) a second command for the second plane to execute a second operation, the second operation including a second process; a driver circuit configured to apply voltages to the first word line, the second word line, the first bit line and the second bit line, and a control circuit that includes: a first circuit configured to store a first priority for the first operation performed on the first plane, and a second circuit configured to store a second priority for the second operation performed on the second plane, wherein the control circuit is configured to control the first operation and the second operation such that such that a timing of the first process in the first operation and a timing of the second process in the second operation are not overlapped, by delaying the first process or the second process based on the first priority and the second priority”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-12, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “a second memory cell array in a second plane that includes a second memory cell, a second word line connected to a gate of the second memory cell, and a second bit line connected to one end of the second memory cell, 
          Regarding claims 14-20, the claims have been found allowable due to their dependencies to claim 13 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH D DINH/Examiner, Art Unit 2827   

/HOAI V HO/Primary Examiner, Art Unit 2827